DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
In light of the Applicant’s amendment the 35 USC 112 rejections of the previous Office correspondence are withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claims 4 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on claims 1 and 7 respectively.

Claims 1, 4, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
How is the feature, “horizontal lip” of claims 1 and 7 being considered horizontal when it is the vertical part of the lip that rests on the horizontal surface within the base portion?
What is considered the top surface of the removable cover member such that the top surface of the horizontal lip is substantially coplanar with said top surface?
Is the half-moon shape as indicated by reference number 230 in figure 3 considered to have the top surface, if so, there is no way that “the top surface of the horizontal lip is substantially coplanar with the top surface of the removable cover member,” because it is on a higher plane than the top surface of the removable cover.

The Examiner believes that the Applicant is trying to say is that ‘the top surface of the horizontal lip is flush with the outer perimeter of the removable cover’.

Claim Rejections - 35 USC § 103
Claims 1, 4, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itzkovitch (U.S. 7,017,740 B2) in view of Woods (U.S. 1,403,883 A).
With regard to claim 1, Itzkovitch discloses a compartmentalized container (10, Fig. 1) comprising: a base portion (14, Fig. 3) having an open top (34, Fig. 3); a cover portion having an interior surface (22, Fig. 3) and being pivotally connected to the base portion (26, Fig. 3), said pivotal connection capable of allowing selective movement between a first position in which the container is open, and a second position in which the container is closed; a latch (181, Fig. 1) capable of operating to selectively secure the cover member to the base member when the cover member is in said second position; a tray comprising at least one storage compartment (68, Fig. 2), each of said at least one storage compartment having an open top (Fig. 2); wherein a removable tray comprises a horizontal lip (top outer perimeter of 68, Fig. 2) that rests on a horizontal surface within the base portion (C4:L26-29; 76, Fig. 2); wherein the base portion comprises an interior storage cavity below the removable tray (18, Fig. 3). 
Itzkovitch does not disclose a selectively removable cover member sized and shaped to cover the tray such that the removable cover member forms a lid over at least 
Woods teaches a selectively removable cover member sized (18, Fig. 3) and shaped to cover a tray (24, Fig. 3) such that the removable cover member forms a lid over at least one storage compartments (30, Fig. 4); and a plurality of rib members extending from the interior surface of the cover portion (14 and 15, Fig. 3), said rib members protruding downward from said interior surface when the cover is secured in the second position, such that when the cover portion is in said second position, said rib members abut said removable cover member to press the removable cover member onto the tray (C2:L80-87, the cover 12 supports any kind of bracket, which infers that the brackets could be long enough to reach the top of 18 to thereby abut it), thereby holding the removable cover member in place over said at least one storage compartment, and wherein the top surface of a horizontal lip (19, Fig. 3) is substantially coplanar with the top surface of the removable cover member (C2:L92-96; edge of 18 compared to 19, Fig. 4). 
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the selectively removable cover as taught by Woods to 
With regard to claim 4, Itzkovitch-Woods as applied in claim 1 above discloses the claimed invention.
Further, Woods teaches wherein when the cover portion is in a closed position, said rib members come into contact with both the top surface of the horizontal lip and the top surface of the removable cover member, thereby holding the removable cover member and the removable tray in fixed positions relative to one another and preventing the contents of said storage compartments from becoming dislodged (there is nothing disclosed in Woods that exactly discloses the location of racks 14 and 15, therefore it would be obvious to a POSITA to move the racks in order to read on claim 4.)
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching rib members as taught by Woods to modify the invention of Itzkovitch-Woods in order to prevent losing any of the small contents of the storage container.

With regard to claim 7, Itzkovitch discloses a compartmentalized container (10, Fig. 1) comprising: a base portion having an interior surface (14, Fig. 3) and having an open top (34, Fig. 3); a cover portion capable of selectively engaging with the base portion, wherein the container is closed in a first position (Fig. 1) in which the cover portion is secured to the base portion (181, Fig. 1); a tray capable of being selectively removable comprising at least one storage compartment (68, Fig. 2). 

Woods teaches at least one rib member extending from the interior surface of the cover portion (14 and 15, Fig. 3) when the cover portion is secured to the base portion in the first position (Fig. 1), wherein said at least one rib member abuts said removable tray in the first position to thereby hold said cover member in place on the removable tray in a fixed position as a lid therefor (the inventor does not expressly disclose that at least one rib member abutting the removable tray, however it would have been obvious to a person skilled in the art at the time of filing the invention that the inventor would not want the tray 24 to fall out or the container 9 such that when the cover portion is secured to the base portion that it will keep the tray 24 from falling out of the container), and wherein a top surface of a horizontal lip (19, Fig. 3) is substantially coplanar with the top surface of the removable cover member (C2:L92-96; edge of 18 compared to 19, Fig. 4).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the selectively removable cover as taught by Woods to 
With regard to claim 10, Itzkovitch-Woods as applied in claim 7 above discloses the claimed invention.
Further, Woods teaches wherein when the cover portion is in a closed position, said rib members come into contact with both the top surface of the horizontal lip and the top surface of the removable cover member (the inventor does not expressly disclose that at least one rib member abutting the removable tray, however it would have been obvious to a person skilled in the art at the time of filing the invention that the inventor would not want the tray 24 to fall out or the container 9 such that when the cover portion is secured to the base portion that it will keep the tray 24 from falling out of the container), thereby holding the removable cover member and the removable tray in fixed positions relative to one another and being capable of preventing the contents of said storage compartments from becoming dislodged.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching rib members as taught by Woods to modify the invention of Itzkovitch-Woods in order to prevent losing any of the small contents of the storage container.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979.  The examiner can normally be reached on 11 A.M. - 7 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735         

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735